EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated June 25, 2010, relating to the financial statements of First Federal of Northern Michigan Employees’ Savings and Profit Sharing Plan (Registration No. 333-83198), as of December 31, 2009, which appear in the December 31, 2009 Annual Report on Form 11-K of First Federal of Northern Michigan Employee’s Savings and Profit Sharing Plan. /s/ Plante & Moran, PLLC Auburn Hills, Michigan June 25, 2010
